DLD-156                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-1874
                                      ___________

                                   MEGAN HOOKEY,
                                           Appellant

                                            v.

         MORROSA LOMAS; RHONDA HUMMEL; TROY EDWARDS;
          G. SISLEY; DAVID DEIBLER-GORMAN; BRENDA RIPPEY;
       BILL FRANTZ; HARRIET DALTON, c/o Lighthouse Prison Ministries;
      JOHN F. DISALLE, c/o Washington County Courthouse, TR. TOWNSEND
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (M.D. Pa. Civ. No. 08-02284)
                      District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 7, 2011

                 Before: BARRY, FISHER and ROTH, Circuit Judges.

                                  (Filed: July 21, 2011)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Megan Hookey appeals from orders of the District Court that, among other things,

dismissed her complaint for failure to state a claim. We will affirm.
                                             I.

       Hookey was eight and one-half months pregnant when, in January 2008, she began

her incarceration at SCI-Muncy in Clinton Township, Pennsylvania. After Hookey gave

birth, her newborn son was placed in the custody of a caretaker from Lighthouse Prison

Ministries (“LPM”); pursuant to a prior agreement, he was to return to Hookey‟s custody

when she completed her prison sentence. In July 2008, however, Judge DiSalle of the

Washington County Court of Common Pleas entered an order granting sole custody of

Hookey‟s son to Aaron Jones, the child‟s biological father. With the assistance of

Trooper Townsend of the Pennsylvania State Police, Jones acquired physical custody of

his and Hookey‟s son from the LPM caretaker.

       Since beginning her incarceration at SCI-Muncy, Hookey has filed 39 grievances

against various prison officials. Most of the grievances appear to have focused on the

alleged refusal of these officials to act on Hookey‟s concerns regarding the well-being of

her son. Each grievance was denied at the initial review stage, and no administrative

appeals were taken prior to Hookey‟s initiation of this suit in December 2008. In her

third amended complaint, filed in April 2009, Hookey claimed that her constitutional

rights had been violated by Judge DiSalle, Trooper Townsend, former LPM employee

Harriet Dalton, and several SCI-Muncy prison officials (“the DOC officials”). Hookey

alleged that all named defendants “were deliberately indifferent to the safety of the

Plaintiff, and her infant son[,] by disregarding complaints of kidnapping, abuse and

neglect, and numerous criminal and civil law violations.”

                                             2
       Hookey specifically alleged that Judge DiSalle violated her equal protection rights

in (1) failing to appoint counsel in her paternity suit against Jones, (2) failing to stay

custody proceedings, (3) failing to allow her to fully participate in the custody

proceedings, and (4) awarding Jones custody. Hookey alleged that Trooper Townsend

violated her equal protection rights by ignoring her request to file a criminal complaint

against Jones, and by carrying the “child to Jones‟ car because Jones did not know how to

pick up the infant, and placed him in a broken carseet [sic] allowing Jones to drive more

than 8 hours away in the middle of the night without any supplies or knowledge of the

child‟s medical needs.” Concerning the DOC officials, Hookey specifically alleged that

they had, inter alia, violated her “constitutional rights to access of [courts] by denying her

[access to the] law library and access to legal materials knowing she was handling [her]

case pro se.” Finally, Hookey alleged that Dalton had violated her constitutional rights in

failing to provide sufficient information concerning the custody proceedings. In addition

to filing her amended complaint, Hookey filed a motion to compel the DOC officials to

immediately transfer her to a different prison in Pennsylvania.

       Judge DiSalle and the DOC officials separately moved to dismiss Hookey‟s third

amended complaint under Rule 12(b) of the Federal Rules of Civil Procedure. Trooper

Townsend joined the motion filed by the DOC officials. Dalton took no action. On

March 11, 2010, the District Court denied Hookey‟s motion to transfer and, in a separate

order, granted Judge DiSalle‟s motion to dismiss. With respect to the latter, the District

Court agreed with Judge DiSalle that he was entitled to absolute judicial immunity

                                               3
because the “allegations raised by Hookey relate to acts or omissions taken by Judge

DiSalle during the exercise of his official duties.”

       On March 15, 2010, the District Court granted the motion to dismiss filed by

Trooper Townsend and the DOC officials, concluding that “the record clearly reflects

that [Hookey] has failed to exhaust her administrative remedies with respect to her claims

prior to filing this action,” and that “such a failure to exhaust is fatal to her claims.”1 In

addition, the District Court concluded that Hookey failed to state an equal protection

claim against Trooper Townsend, reasoning that “Hookey has not shown that Trooper

Townshend treated her differently from any other inmate who is a mother and who would

have sought similar assistance from him and that any discrimination was intentional.”

The District Court further concluded that “to the extent that Hookey believes that Trooper

Townshend restricted her access to the court because he should have brought criminal

charges against Jones . . . she has not demonstrated „a deprivation of an actual

constitutional right.‟” (citation omitted). Hookey filed a notice of appeal, which was

docketed at CA 10-1874.

       Thereafter, in July 2010, the Clerk of the District Court entered default against

Dalton “for failure to plead or otherwise defend pursuant to Rule 55(a), Federal Rules of

Civil Procedure.” Hookey then moved for entry of default judgment against Dalton. In

       1
         In both the March 11 and March 15, 2010 opinions, the District Court noted that
it was limiting Hookey‟s requested relief to monetary damages because “she is not
seeking declaratory relief „in the true legal sense.‟” (citing Corliss v. O‟Brien, 200 F.
App‟x 80, 84 (3d Cir. 2006)).


                                               4
October 2010, the District Court set aside the entry of default for good cause shown,

denied as moot Hookey‟s motion for default judgment, dismissed as frivolous Hookey‟s

amended complaint as to Dalton, and closed the case. Hookey then filed a second notice

of appeal, which was docketed at CA 10-4722.2

                                            II.

       We have appellate jurisdiction under 28 U.S.C. § 1291. See Cape May Greene,

Inc. v. Warren, 698 F.2d 179, 185 (3d Cir. 1983). We exercise plenary review over the

District Court‟s dismissal of Hookey‟s complaint for failure to state a claim. See Dique

v. N.J. State Police, 603 F.3d 181, 188 (3d Cir. 2010). We may summarily affirm a

judgment of the District Court if the appeal does not raise a substantial question. LAR

27.4; I.O.P. 10.6.

                                            III.

       Hookey raises two issues on appeal.3 She contends, first, that the District Court

erred in determining that she failed to state a claim against Trooper Townsend and,

second, that Judge DiSalle is not entitled to absolute judicial immunity. We reject

Hookey‟s arguments for substantially the reasons given in the District Court‟s March 11

       2
         Hookey‟s two appeals were consolidated for all purposes, but because Hookey
refused to pay the filing fee for CA 10-4722 or file a motion to proceed in forma
pauperis, that appeal was dismissed on March 30, 2011, for failure to prosecute. See Fed.
R. App. P. 3(a); LARs 3.3 and Misc. 107.1(a).
       3
          Hookey has not challenged the District Court‟s determination that she could not
state a claim against the DOC officials because of a failure to exhaust administrative
remedies. In any event, it appears that this determination was correct.


                                             5
and March 15, 2010 opinions. We add that Trooper Townsend‟s alleged refusal to file a

criminal complaint against Jones does not give rise to a viable § 1983 claim. See Linda

R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another,” notwithstanding that

“Appellant does have an interest in the support of her child”). We also agree with the

District Court that Judge DiSalle is absolutely immune from Hookey‟s claims for

damages. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).4

                                             IV.

       For the reasons given in this opinion, we will summarily affirm the judgment of

the District Court.




       4
         Hookey‟s reliance on Gross v. Rell, 585 F.3d 72, 84 (2d Cir. 2009) (noting that
judicial immunity applies where a judge acts in excess of his subject matter jurisdiction,
but not where he acts in the absence of such jurisdiction), does not help her cause; in fact,
it supports the District Court‟s analysis because Judge DiSalle acted within the scope of
his subject matter jurisdiction during the child custody proceedings.


                                              6